                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            ADEL ALMAZNAI, et al.,                          Case No. 20-cv-08487-JST
                                   7
                                                          Plaintiffs,                       ORDER GRANTING IN PART AND
                                   8
                                                                                            DENYING IN PART MOTION TO
                                   9        v.                                              DISMISS; DENYING MOTION TO
                                                                                            COMPEL ARBITRATION
                                  10        S-L DISTRIBUTION COMPANY, LLC, et
                                            al.,                                            Re: ECF Nos. 14, 16, 29
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Before the Court is Defendants’ motion to dismiss and Defendants’ motion to compel

                                  15   arbitration. The Court will grant the motion to dismiss in part and deny it in part, and will deny

                                  16   the motion to compel arbitration.

                                  17   I.        BACKGROUND1

                                  18             Defendants2 S-L Distribution Company, LLC, (“S-L”) and Snyder’s-Lance, Inc., operate

                                  19   as a snack food wholesale distributor authorized to sell and distribute snack products, including

                                  20

                                  21   1
                                         For the purpose of resolving the present motion to dismiss, the Court accepts as true the
                                       allegations in the first amended complaint (“FAC”), ECF No. 10.
                                  22
                                       2
                                         Pursuant to a stipulation and order, ECF No. 34, Plaintiffs filed a second amended complaint
                                  23   (“SAC”) after the present motion to dismiss and motion to compel arbitration had been fully
                                       briefed. See ECF No. 35. In the SAC, Plaintiffs added Snyder’s-Lance, Inc., as a named
                                  24   Defendant in light of the merger between Defendant S-L Distribution Company, LLC, and
                                       Snyder’s-Lance, Inc. See id. The parties represent that S-L Distribution Company ceased to be a
                                  25   separate legal entity as a result of the merger, and that Snyder’s-Lance has assumed S-L
                                       Distribution Company’s rights and liabilities. Id. Accordingly, the filing of the SAC does “not
                                  26   impact the determination” of the present motions even though the motions refer only to the
                                       allegations in the FAC. Id. To avoid confusion, the Court will use the term “Defendants” in this
                                  27   order to refer to S-L Distribution Company, LLC, and Snyder’s-Lance, Inc., because both of these
                                       entities are, as of the date of this order, named defendants in this action pursuant to the SAC.
                                  28
                                   1   the Snyder’s of Hanover and Lance brands of products. ECF No. 10 ¶ 10. S-L relies on drivers to

                                   2   deliver and stock products at retail grocery store outlets.

                                   3             Plaintiffs3 Adel Almaznai, Marino Cruz, Hector Hernandez, Francisco Jabier Rojas, and

                                   4   Andrew Coelho4 (“Plaintiffs”) allege that they served as drivers for Defendants and carried out

                                   5   Defendants’ distribution work—that is, ordering, delivering, stocking, and merchandising

                                   6   Defendants’ products. Id. ¶¶ 15-22. Plaintiffs aver that Defendants misclassified them as

                                   7   “independent contractors” because Defendants have retained and exercised pervasive control over

                                   8   their distribution operations, including pursuant to a “distributor agreement” between Plaintiffs

                                   9   and Defendants that requires Plaintiffs to meet and comply with the needs, policies, procedures,

                                  10   requests, and requirements of Defendants’ customers. Id. ¶¶ 3, 10-14.

                                  11             Plaintiffs assert the following claims against Defendants: (1) failure to reimburse business

                                  12   expenses in violation of California Labor Code § 2802; (2) unlawful deductions from wages in
Northern District of California
 United States District Court




                                  13   violation of California Labor Code §§ 221, 223, 400-410; (3) failure to provide off-duty meal

                                  14   periods in violation of California Labor Code §§ 226.7 and 512; (4) failure to pay for rest breaks

                                  15   in violation of California Labor Code §§ 226.7, 1194, and 1194.2; (5) failure to furnish accurate

                                  16   wage statements in violation of California Labor Code §§ 226 and 226.3; (6) failure to pay

                                  17   overtime compensation in violation of California Labor Code §§ 510 and 1194; (7) failure to pay

                                  18   overtime compensation in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 207

                                  19   and 216; (8) failure to pay minimum wage in violation of California Labor Code §§ 1182.1,

                                  20   1182.12, 1194, and 1197; (9) failure to pay federal minimum wage in violation of the FLSA, 29

                                  21   U.S.C. §§ 206 and 216; and (10) violations of the Unfair Competition Law (“UCL”), California

                                  22   Business and Professions Code §§ 17200-09.

                                  23   II.       REQUESTS FOR JUDICIAL NOTICE

                                  24             The Court may take judicial notice of a fact “that is not subject to reasonable dispute

                                  25
                                       3
                                        In the SAC, Plaintiffs asserted claims on behalf of two additional named plaintiffs, namely
                                  26   Marco A. Lara Sotelo and Timothy Vigil. The claims of Sotelo and Vigil are not at issue in the
                                       present motions.
                                  27
                                       4
                                           The claims of Plaintiff Coelho are not at issue in either of the present motions.
                                  28
                                                                                           2
                                   1   because it . . . can be accurately and readily determined from sources whose accuracy cannot

                                   2   reasonably be questioned.” Fed. R. Evid. 201(b)(2).

                                   3           Defendants request judicial notice of various court filings in an action pending in the

                                   4   Western District of North Carolina captioned Mode v. S-L Distribution Co., LLC, Case No. 18-cv-

                                   5   00150 (“Mode litigation”). ECF Nos. 15, 27. Defendants also request judicial notice of various

                                   6   court filings in another action in this district captioned Aledlah v. S-L Distribution Company, LLC,

                                   7   4:20-cv-00234-JSC. ECF No. 17. Plaintiffs do not oppose these requests.

                                   8           Because the court filings at issue can be accurately and readily determined from sources

                                   9   whose accuracy cannot reasonably be questioned, and because no party disputes their authenticity,

                                  10   the Court GRANTS Defendants’ requests for judicial notice.

                                  11   III.    JURISDICTION

                                  12           The Court has subject matter jurisdiction under 28 U.S.C. § 1331.
Northern District of California
 United States District Court




                                  13   IV.     MOTION TO DISMISS

                                  14           A.      Legal Standard

                                  15           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal

                                  16   sufficiency of the claims in the complaint. “To survive a motion to dismiss, a complaint must

                                  17   contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

                                  18   face. A claim has facial plausibility when the plaintiff pleads factual content that allows the court

                                  19   to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

                                  20   v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal quotation marks omitted). “Threadbare

                                  21   recitals of the elements of a cause of action, supported by mere conclusory statements, do not

                                  22   suffice.” Id. When dismissing a complaint, the court must grant leave to amend unless it is clear

                                  23   that the complaint’s deficiencies cannot be cured by amendment. Lucas v. Dep’t of Corrections,

                                  24   66 F.3d 245, 248 (9th Cir. 1995).

                                  25           B.      Discussion

                                  26                   1.      Claims of Plaintiff Marino Cruz

                                  27           Defendants move to dismiss with prejudice the claims asserted by Plaintiff Cruz on the

                                  28   grounds that (1) the claims are barred by a release contained in the Agreement of Sale executed by
                                                                                           3
                                   1   Cruz on July 23, 2017, which terminated his distributor relationship with S-L; and (2) Cruz’s

                                   2   claims are time-barred.

                                   3                          a.      Release of Claims in the Agreement of Sale

                                   4          Defendants move to dismiss Cruz’s claims with prejudice on the ground that Cruz entered

                                   5   into an Agreement of Sale in July 2017, pursuant to which he sold back to Defendants the territory

                                   6   he acquired under a distributor agreement. Defendants contend that this Agreement of Sale bars

                                   7   Cruz’s claims because it contains “a full and general release of all claims that [Cruz] may have or

                                   8   had, known and unknown, against S-L” arising out of any conduct occurring during his ownership

                                   9   of the territory from March 2009 to July 2017. ECF No. 14 at 9. Defendants argue that the Court

                                  10   may consider the Agreement of Sale when deciding the present motion to dismiss because it is

                                  11   incorporated by reference in the distributor agreement alleged in the FAC.

                                  12          Plaintiffs argue that the Court cannot consider the Agreement of Sale under the
Northern District of California
 United States District Court




                                  13   incorporation-by-reference doctrine when resolving the present motion to dismiss, because that

                                  14   contract is neither attached to, nor referenced in, the FAC, and because it is not integral to Cruz’s

                                  15   claims. Plaintiffs further contend that, even if the Court could consider the Agreement of Sale

                                  16   under the incorporation-by-reference doctrine, the contract does not require the dismissal with

                                  17   prejudice of Cruz’s claims because (1) the FAC contains allegations that his work for Defendants

                                  18   post-dates the Agreement; and (2) the release in the Agreement is ambiguous and does not cover

                                  19   the claims that Cruz asserts in this action.

                                  20          The Court first examines whether it may consider the Agreement of Sale under the

                                  21   incorporation-by-reference doctrine. Because that issue is dispositive, the Court does not consider

                                  22   the scope of the release.

                                  23          “Generally, district courts may not consider material outside the pleadings when assessing

                                  24   the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure.”

                                  25   Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018) (“Khoja”). “There are

                                  26   two exceptions to this rule: the incorporation-by-reference doctrine, and judicial notice under

                                  27   Federal Rule of Evidence 201.” Id. As relevant here, “incorporation-by-reference is a judicially

                                  28   created doctrine that treats certain documents as though they are part of the complaint itself. The
                                                                                         4
                                   1   doctrine prevents plaintiffs from selecting only portions of documents that support their claims,

                                   2   while omitting portions of those very documents that weaken—or doom—their claims.” Id. at

                                   3   1002 (citations omitted). A court may consider an extrinsic document even where it is not

                                   4   mentioned in the complaint, but only where the plaintiff’s claims “necessarily depend[]” on it. Id.

                                   5   (citation omitted). For example, a court may consider under the incorporation-by-reference

                                   6   doctrine an employee healthcare plan where the plaintiff’s claims are premised upon the plaintiff’s

                                   7   coverage under the plan. See id. (citing Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998),

                                   8   as amended (July 28, 1998)).

                                   9          “However, if the document [to be incorporated] merely creates a defense to the well-pled

                                  10   allegations in the complaint, then [the court may not incorporate it because] that document did not

                                  11   necessarily form the basis of the complaint. Otherwise, defendants could use the doctrine to insert

                                  12   their own version of events into the complaint to defeat otherwise cognizable claims.” Id.
Northern District of California
 United States District Court




                                  13   (citations omitted). The Ninth Circuit has cautioned that:

                                  14                  Submitting documents not mentioned in the complaint to create a
                                                      defense is nothing more than another way of disputing the factual
                                  15                  allegations in the complaint, but with a perverse added benefit:
                                                      unless the district court converts the defendant’s motion to dismiss
                                  16                  into a motion for summary judgment, the plaintiff receives no
                                                      opportunity to respond to the defendant’s new version of the facts.
                                  17                  Without that opportunity to respond, the defendant’s newly-
                                                      expanded version of the complaint—accepted as true at the
                                  18                  pleading stage—can easily topple otherwise cognizable claims.
                                                      Although the incorporation-by-reference doctrine is designed to
                                  19                  prevent artful pleading by plaintiffs, the doctrine is not a tool for
                                                      defendants to short-circuit the resolution of a well-pleaded claim.
                                  20

                                  21   Id. at 1003.

                                  22          Here, Defendants contend that the Court can and should consider the Agreement of Sale

                                  23   under the incorporation-by-reference doctrine because (1) the FAC contains allegations that refer

                                  24   to a distributor agreement between Plaintiffs and Defendants which, in turn, “incorporates the

                                  25   Agreement of Sale”; and (2) the distributor agreement and the Agreement of Sale together

                                  26   “governed the terms of Plaintiff’s business relationship with S-L, and its termination, and

                                  27   allegedly give rise to wage and hour claims asserted in the FAC.” ECF No. 14 at 11-12.

                                  28          Defendants’ arguments are unpersuasive. First, the Agreement of Sale is not mentioned in
                                                                                         5
                                   1   the FAC. Accordingly, under Khoja, the Court may consider the Agreement of Sale under the

                                   2   incorporation-by-reference doctrine only if Cruz’s claims necessarily depend on it. Khoja, 899

                                   3   F.3d at 1002. Cruz’s claims do not necessarily depend on the Agreement of Sale, however. His

                                   4   claims arise out of the FLSA and various California statutes, and Cruz would be able to assert

                                   5   them regardless of the existence or execution of the Agreement of Sale. The Agreement of Sale

                                   6   “merely creates a defense” to Cruz’s allegations that he has continued to work as a driver for

                                   7   Defendants even after the Agreement of Sale’s execution in July 2017, and that Defendants

                                   8   improperly misclassified him as an independent contractor throughout his alleged tenure with

                                   9   Defendants. See ECF No. 10 ¶¶ 1-5, 17 (alleging that Cruz has worked for Defendants

                                  10   continuously since 2004 and that Defendants misclassified him as an independent contractor). As

                                  11   such, the Agreement of Sale falls outside of the scope of the incorporation-by-reference doctrine

                                  12   and the Court may not consider it. See Khoja, 899 F.3d at 1003.
Northern District of California
 United States District Court




                                  13            In their motion to dismiss, Defendants rely on non-controlling authorities to support the

                                  14   argument that the Court can consider the Agreement of Sale on the basis that it is “integral” to

                                  15   Cruz’s claims. See ECF No. 14 at 12-13. These authorities, however, pre-date Khoja and have,

                                  16   therefore, been overruled by it. Notably, Defendants have not addressed, much less distinguished,

                                  17   Khoja.

                                  18            In sum, because Defendants’ motion to dismiss Cruz’s claims is predicated on the release

                                  19   contained in the Agreement of Sale, and because the Court may not consider the Agreement of

                                  20   Sale under the incorporation-by-reference doctrine, the Court denies Defendants’ motion to

                                  21   dismiss Cruz’s claims based on the Agreement of Sale.

                                  22                           b.     Statute of Limitations

                                  23            Defendants next move to dismiss Cruz’s claims on the ground that his FLSA claims are

                                  24   time-barred. Defendants argue that Cruz’s claims “would have necessarily accrued on or before

                                  25   July 23, 2017,” the date when Cruz purportedly terminated his “business relationship” with

                                  26   Defendants pursuant to the Agreement of Sale discussed above. ECF No. 14 at 13-14.

                                  27   Defendants further argue that because Cruz filed his claims more than three years after that date,

                                  28   his claims are untimely because the statute of limitations for FLSA claims is, at most, three years.
                                                                                         6
                                   1   Plaintiffs respond that Cruz’s claims are not time-barred because the FAC contains allegations that

                                   2   Cruz has worked continuously for Defendants as a driver since 2004, and based on such

                                   3   allegations, his claims have continued to accrue continuously since 2004 notwithstanding the

                                   4   Agreement of Sale executed in July 2017.

                                   5          The Court agrees with Plaintiffs. Here, Plaintiffs allege that Cruz “has served as a driver

                                   6   for S-L since approximately 2004,” ECF No. 10 ¶ 5, and that Cruz was an employee of

                                   7   Defendants notwithstanding their classification of him as an independent contractor, id. ¶ 3. These

                                   8   allegations are sufficient to raise the reasonable inference that Cruz has performed work that gives

                                   9   rise to claims under the FLSA and California law from 2004 to the present, and that his claims

                                  10   under these statutes have continuously accrued during that time period. Defendants’ statute-of-

                                  11   limitations argument is predicated entirely on the July 2017 date of execution of the Agreement of

                                  12   Sale and on the notion that all of Cruz’s claims accrued prior to that date. For the reasons
Northern District of California
 United States District Court




                                  13   discussed in more detail above, however, the Court cannot consider that contract or the date of its

                                  14   execution for the purpose of resolving the present motion to dismiss. Additionally, the Court must

                                  15   construe Plaintiffs’ allegations that Cruz has been an employee of Defendants from 2004 to the

                                  16   present in the light most favorable to them at this stage of the litigation.

                                  17          Accordingly, the Court denies Defendants’ motion to dismiss Cruz’s claims.

                                  18                  2.      Claims of Plaintiff Francisco Jabier Rojas

                                  19          Defendants move to dismiss the claims asserted by Plaintiff Rojas based on the claim-

                                  20   splitting doctrine or, alternatively, under the first-to-file rule. Defendants contend, and Plaintiffs

                                  21   do not dispute, that as of May 2019, Rojas is an opt-in plaintiff in the Mode litigation, which is an

                                  22   earlier-filed nationwide FLSA collective action against Defendants pending in the Western

                                  23   District of North Carolina. It is undisputed that the Mode litigation is predicated on allegations

                                  24   that Defendants misclassified employees as independent contractors and failed to pay them

                                  25   minimum and overtime wages in violation of the FLSA. The only claims at issue in the Mode

                                  26   litigation are under the FLSA; no state-law claims are asserted there. Defendants argue that Rojas’

                                  27   claims in this action are duplicative of those he has asserted or could have asserted in the Mode

                                  28   litigation and, as such, the Court should dismiss them without prejudice.
                                                                                          7
                                   1                          a.      Claim-Splitting Doctrine

                                   2          “Plaintiffs generally have ‘no right to maintain two separate actions involving the same

                                   3   subject matter at the same time in the same court5 and against the same defendant.’” Adams v.

                                   4   California Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007) (quoting Walton v. Eaton

                                   5   Corp., 563 F.2d 66, 70 (3d Cir. 1977) (en banc)). “The rule preventing claim splitting is designed

                                   6   to ‘protect the defendant from being harassed by repetitive actions based on the same claim.’”

                                   7   Adobe Sys. Inc. v. Wowza Media Sys., LLC, 72 F. Supp. 3d 989, 993-94 (N.D. Cal. 2014) (Tigar,

                                   8   J.) (quoting Clements v. Airport Authority of Washoe Cnty., 69 F.3d 321 (9th Cir. 1995)). The

                                   9   prohibition against claim splitting is a “sub-species of the doctrine of claim preclusion.” Id.; see

                                  10   also Adams, 487 F.3d at 688-89 (holding that, in determining whether a subsequent suit is

                                  11   duplicative of a prior suit under the claim-splitting doctrine, courts “borrow from the test for claim

                                  12   preclusion”). Claim preclusion bars a second action where “(1) the same parties, or their privies,
Northern District of California
 United States District Court




                                  13   were involved in the prior litigation, (2) the prior litigation involved the same claim or cause of

                                  14   action as the later suit, and (3) the prior litigation was terminated by a final judgment on the

                                  15   merits.” Cent. Delta Water Agency v. United States, 306 F.3d 938, 952 (9th Cir. 2002). “After

                                  16   weighing the equities of the case, the district court may exercise its discretion to dismiss a

                                  17   duplicative later-filed action, to stay that action pending resolution of the previously filed action,

                                  18   to enjoin the parties from proceeding with it, or to consolidate both actions.” Adams, 487 F.3d at

                                  19   688.

                                  20          Here, the first claim-splitting doctrine requirement is met, because Rojas and Defendants

                                  21   are parties in both actions. Rojas is a named plaintiff in this action, and he is a party-plaintiff in

                                  22

                                  23   5
                                         Two actions are in the “same court” within the meaning of the claim-splitting doctrine when both
                                       were filed in federal court. The claim-splitting doctrine does not apply where one of the actions
                                  24   was filed in state court and the other in federal court; in that circumstance, however, other
                                       doctrines, such as the doctrine of abstention, may require the dismissal of the federal action if it is
                                  25   identical to the pending state court action. See Sanzaro v. Ardiente Homeowners Ass’n LLC, 513
                                       F. App’x 646, 647 (9th Cir. 2013) (unpublished) (holding that dismissal under the claim-splitting
                                  26   doctrine of a federal action “as duplicative of a state court action was improper because the other
                                       action is not in the same court”); Noel v. Hall, 341 F.3d 1148, 1159 (9th Cir. 2003)
                                  27   (“[O]verlapping or even identical federal and state court litigation may proceed simultaneously,
                                       limited only by doctrines of abstention and comity[.]”).
                                  28
                                                                                           8
                                   1   the Mode litigation by virtue of having filed a consent to opt in. Plaintiffs argue that Rojas’

                                   2   consent to opt into the Mode litigation does not mean that he is a party in that action, or that his

                                   3   interests under the California Labor Code are adequately represented there. This argument is

                                   4   unpersuasive in light of Campbell v. City of Los Angeles, 903 F.3d 1090, 1104 (9th Cir. 2018),

                                   5   which holds that “[t]he FLSA leaves no doubt that ‘every plaintiff who opts in to a collective

                                   6   action has party status’” as of “the date her opt-in form is filed with the district court.” Id.

                                   7   (citations omitted). After a person opts into a FLSA collective action, “there is no statutory

                                   8   distinction between the roles or nomenclature assigned to the original and opt-in plaintiffs.” Id.

                                   9   (citation omitted). “And the result of joining the collective is ‘the same status in relation to the

                                  10   claims of the lawsuit as [that held by] the [original] named plaintiffs.’” Id. at 1105 (citation

                                  11   omitted). Campbell further holds that a FLSA collective action is not a “representative action” in

                                  12   the same sense as a Rule 23 class action because, in a FLSA collective action, “aggrieved workers
Northern District of California
 United States District Court




                                  13   act as a collective of individual plaintiffs with individual cases—capitalizing on efficiencies of

                                  14   scale, but without necessarily permitting a specific, named representative to control the litigation,

                                  15   except as the workers may separately so agree.” Id. at 1105 (citation omitted) (emphasis in the

                                  16   original). Accordingly, under Campbell, Rojas is a party in the Mode litigation and he represents

                                  17   his own interests in that case for the purpose of the claim-splitting doctrine analysis.6 Plaintiffs

                                  18   have not addressed or distinguished Campbell.7

                                  19
                                       6
                                         The notion that the Court must examine whether Rojas’ interests were adequately represented by
                                  20   the named plaintiff in the Mode litigation is inconsistent with Campbell. Adequacy of
                                       representation comes into play where, unlike here, one of the two actions is a class action under
                                  21   Rule 23; in that circumstance, a court may consider the extent to which the interests of an
                                       unnamed plaintiff who lacks party status in the Rule 23 class action were adequately represented
                                  22   by the named plaintiff when determining whether his claims in a subsequent action are barred
                                       under the doctrine of claim preclusion. See, e.g., Bojorquez v. Abercrombie & Fitch, Co., 193 F.
                                  23   Supp. 3d 1117, 1124 (C.D. Cal. 2016) (holding that nonparties may be bound by judgments in a
                                       prior Rule 23 class action if the nonparty’s interests were adequately represented in that prior class
                                  24   action, where adequate representation is determined based on the procedural safeguards of Rule
                                       23).
                                  25
                                       7
                                  26     Plaintiffs rely on Beckerley v. Alorica, Inc., No. SACV 14-0836-DOC, 2014 WL 4670229, at *5
                                       (C.D. Cal. Sept. 17, 2014) to argue that the application of the claim-splitting doctrine in this case
                                  27   requires analyzing “whether Rojas’s interests are ‘adequately represented’ by a party in Mode.”
                                       ECF No. 25 at 14. In Beckerley, the plaintiffs in a later-filed action asserted FLSA claims even
                                  28   though most of the plaintiffs had opted into an earlier-filed FLSA collective action arising from
                                       the same operative facts. The court, relying on authorities relevant only to class actions under
                                                                                          9
                                   1          The second claim-splitting doctrine requirement looks to whether the prior action involved

                                   2   the same claim or cause of action as the second suit. To determine whether both actions involved

                                   3   the same claim or cause of action, courts employ “the transaction test[] developed in the context of

                                   4   claim preclusion.” Adams, 487 F.3d at 689. “Whether two events are part of the same transaction

                                   5   or series depends on whether they are related to the same set of facts and whether they could

                                   6   conveniently be tried together.” Western Sys., Inc. v. Ulloa, 958 F.2d 864, 871 (9th Cir. 1992)

                                   7   (citation omitted). In applying the transaction test, courts examine four criteria:

                                   8                  (1) whether rights or interests established in the prior judgment
                                                      would be destroyed or impaired by prosecution of the second
                                   9                  action; (2) whether substantially the same evidence is presented in
                                                      the two actions; (3) whether the two suits involve infringement of
                                  10                  the same right; and (4) whether the two suits arise out of the same
                                                      transactional nucleus of facts.
                                  11

                                  12   Costantini v. Trans World Airlines, 681 F.2d 1199, 1201-02 (9th Cir. 1982). “The last of these
Northern District of California
 United States District Court




                                  13   criteria is the most important.” Id. at 1202.

                                  14          Plaintiffs concede that Rojas’ FLSA claims in this action and his FLSA claims in the Mode

                                  15   litigation are the same cause of action. See ECF No. 25 at 13 (“The duplication of litigation is

                                  16   limited to Plaintiff’s FLSA minimum wage and overtime claims averred here and that remain at

                                  17   issue in Mode where Rojas is an unnamed, opt-in plaintiff in a nationwide FLSA-only case.”).

                                  18   Accordingly, the Court finds that the second element of the claim-splitting analysis is met with

                                  19   respect to his FLSA claims. The Court, therefore, grants Defendants’ motion to dismiss Rojas’

                                  20   FLSA claims without prejudice.

                                  21          The remainder of Rojas’ claims arise out of California statutes and are based on allegations

                                  22   that, while Rojas was a driver for Defendants, Defendants failed to pay him minimum and

                                  23   overtime wages, failed to reimburse his business expenses, unlawfully deducted amounts from his

                                  24
                                       Rule 23, held that “whether the rule against claim splitting should be applied to dismiss later-filed
                                  25   claims by individuals who are unnamed members of a class or collective action in a prior-filed
                                       case depends on whether the named plaintiffs in the prior-filed case adequately represent(ed) the
                                  26   plaintiffs in the later-filed case on the later-filing plaintiffs’ claims.” Id. at *5. This Court
                                       declines to adopt the Beckerley court’s reasoning because it improperly relies on Rule 23 standards
                                  27   for adequacy of representation despite Campbell’s holding that Rule 23 is inapposite in the context
                                       of FLSA collective actions.
                                  28
                                                                                         10
                                   1   wages, failed to provide him with off-duty meal periods, failed to pay him for rest breaks, and

                                   2   failed to provide him with accurate wage statements. The Court finds that these claims also satisfy

                                   3   the second requirement of the claim-splitting analysis based on the transaction test.

                                   4           As noted, the most important and outcome-determinative factor of the transaction test

                                   5   considers whether the two suits arise out of the same transactional nucleus of operative fact. See

                                   6   Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 988 (9th Cir. 2005) (holding that the existence

                                   7   of a common transactional nucleus of operative fact is “outcome determinative” when considering

                                   8   whether claim preclusion bars a second action). A common transactional nucleus of operative fact

                                   9   exists where “both complaints relate to the same set of facts and form a convenient trial unit.”

                                  10   Adams, 487 F.3d at 690. That standard is satisfied where, as here, the claims in both actions are

                                  11   premised on conduct arising from an alleged employee-employer relationship. See Mpoyo, 430

                                  12   F.3d at 987 (holding that FLSA claims based on an alleged failure to pay overtime compensation
Northern District of California
 United States District Court




                                  13   were barred under the doctrine of claim preclusion in relevant part because such claims “share a

                                  14   common nucleus of operative fact” with claims for employment discrimination and retaliation

                                  15   under Title VII asserted in a prior action, because the claims in both actions arose from conduct

                                  16   while the plaintiff “was an employee” of the defendant and the claims “form[ed] a convenient trial

                                  17   unit that discloses a cohesive narrative of an employee-employer relationship”). Because the most

                                  18   important and outcome-determinative factor of the transaction test is met here, the Court “need not

                                  19   . . . consider the other criteria” of the transaction test to conclude that both actions involve the

                                  20   same cause of action. See Media Rts. Techs., Inc. v. Microsoft Corp., 922 F.3d 1014, 1031 n.14

                                  21   (9th Cir. 2019).

                                  22           The third claim-splitting doctrine requirement, which looks to whether the first action was

                                  23   finally decided on the merits, also is met, because the analysis requires only the assumption that

                                  24   the first suit was finally decided. See Adams, 487 F.3d at 688-89 (“[T]he appropriate inquiry is

                                  25   whether, assuming that the first suit were already final, the second suit could be precluded

                                  26   pursuant to claim preclusion.”).

                                  27           In sum, the Court finds that all of the requirements of the claim-splitting analysis are

                                  28   satisfied here with respect to all of Rojas’ claims.
                                                                                          11
                                   1          Relying on Bechtel Petroleum, Inc. v. Webster, 636 F. Supp. 486, 499 (N.D. Cal. 1984),

                                   2   aff’d, 796 F.2d 252 (9th Cir. 1986), Plaintiffs argue that, even if the claim-splitting doctrine

                                   3   applies here, Rojas’ claims fall within an exception to that doctrine because “the statutory scheme

                                   4   contemplates permitting splitting a claim.” ECF No. 25 at 24. In Bechtel, employees of the

                                   5   defendant (Bechtel) sued it in state court for claims arising out of Alaska law. While that lawsuit

                                   6   was pending, the Secretary of Labor filed an action against Bechtel in federal court asserting

                                   7   claims under the FLSA arising out of the same conduct at issue in the state court action; this

                                   8   federal lawsuit ultimately resulted in a consent decree. After the consent decree was entered in the

                                   9   federal action, Bechtel filed a new action in federal court seeking to enjoin the ongoing state court

                                  10   action on the ground that the consent decree barred it. The court in this new federal action

                                  11   concluded that the consent decree did not have res judicata effect on the state court action because

                                  12   the requisite privity between the parties in both actions did not exist. The court reasoned that
Northern District of California
 United States District Court




                                  13   privity was lacking between the employees in the state court action and the Secretary of Labor in

                                  14   the federal action because the Secretary of Labor’s “abilities to act as a privity [for employees]

                                  15   must be narrowly construed” in light of the broad remedial purpose of the FLSA, and because the

                                  16   Secretary could not have litigated in the federal action the state law claims at issue in the state

                                  17   action because he did not have statutory authority to do so. Bechtel, 636 F. Supp. at 500-01. The

                                  18   court also held that the state court action was not barred by res judicata for the additional reason

                                  19   that both suits did not involve the same “cause of action” in light of the Secretary’s lack of

                                  20   statutory authority to seek the remedies that the employees were able to seek in the state court

                                  21   action under Alaska law. The court reasoned that the Secretary’s lack of statutory authority to

                                  22   assert claims under Alaska law in the federal action meant that the general prohibition against

                                  23   claim-splitting should not apply, because applying the prohibition in that circumstance would

                                  24   deprive the employees in the state court action of their right to assert claims under Alaska law.

                                  25          Bechtel is inapposite. First, nothing in Bechtel supports the proposition that the same

                                  26   plaintiff-employee can split his FLSA and state-law claims across two actions in federal court.

                                  27   That scenario is precisely what the doctrine against claim-splitting is meant to prohibit. Second,

                                  28   unlike in Bechtel, the absence of privity is not an issue here because Rojas is a party in both
                                                                                         12
                                   1   actions. Third, unlike in Bechtel, no justification exists here for not applying the prohibition

                                   2   against claim-splitting, because it is not the case that Rojas lacked the authority or ability to assert

                                   3   claims under California law in the Mode litigation; Rojas was a party to that litigation and could

                                   4   have sought to amend the complaint to add state-law claims. See Hanna v. S-L Distribution Co.,

                                   5   LLC, No. 1:19-CV-2143, 2021 WL 51581, at *4 (M.D. Pa. Jan. 6, 2021) (dismissing state-law

                                   6   claims asserted in second federal action without prejudice based on the claim-splitting doctrine in

                                   7   relevant part because the plaintiff in the second federal action was an opt-in plaintiff in the Mode

                                   8   litigation and “could have sought amendment to include Plaintiff’s state law claims when she

                                   9   opted-in to the collective action suit,” and reasoning that “[w]e cannot properly and efficiently

                                  10   consider Plaintiff’s Illinois claim while the Mode court looks to the same underlying facts to

                                  11   decide a substantially similar case”); see also Scott v. Chipotle Mexican Grill, Inc., 300 F.R.D.

                                  12   193, 199 (S.D.N.Y. 2014) (in FLSA collective action, granting motion to amend complaint to add
Northern District of California
 United States District Court




                                  13   state-law wage-and-hour claims on the grounds that the “proposed new claims rely on essentially

                                  14   the same facts as were set out in the original complaint” and the “FLSA’s broad remedial nature

                                  15   and its collective action provision suggest that the act contemplates this very situation, and given

                                  16   the choice between litigating each claim separately or in the aggregate, it favors the latter.”).

                                  17   Plaintiffs do not explain why, in light of Rojas’ party status in the Mode litigation, he could not

                                  18   have moved to add California claims to the complaint in that case. Plaintiffs also do not explain

                                  19   why Rojas has not moved to dismiss his FLSA claims in the Mode litigation under Federal Rule of

                                  20   Civil Procedure 41(a)(2), or otherwise sought to withdraw his consent to join that collective

                                  21   action, to the extent that he wishes to litigate his claims before this Court.8

                                  22          Accordingly, the Court concludes that Rojas’ claims in this action must be dismissed

                                  23   without prejudice in light of the claim-splitting doctrine.9

                                  24

                                  25   8
                                        Plaintiffs note that they asked Defendants in the Mode litigation to stipulate to the dismissal
                                       without prejudice of Rojas’ FLSA claims in that action and Defendants refused. A stipulation of
                                  26   dismissal is not the only vehicle for dismissing claims, however.
                                  27   9
                                        In light of this conclusion, the Court need not reach the question of whether the claims are
                                       subject to dismissal under the first-to-file doctrine.
                                  28
                                                                                          13
                                   1    V.    MOTION TO COMPEL ARBITRATION

                                   2          A.      Legal Standard

                                   3          The Federal Arbitration Act (“FAA”) applies to arbitration agreements in any contract

                                   4   affecting interstate commerce. See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001);

                                   5   9 U.S.C. § 2. Under the FAA, arbitration agreements “shall be valid, irrevocable, and enforceable,

                                   6   save upon such grounds that exist at law or in equity for the revocation of any contract.” 9 U.S.C.

                                   7   § 2. This provision reflects “both a liberal federal policy favoring arbitration, and the fundamental

                                   8   principle that arbitration is a matter of contract.” AT&T Mobility LLC v. Concepcion, 563 U.S.

                                   9   333, 339 (2011) (internal citations omitted).

                                  10          On a motion to compel arbitration, the Court’s role under the FAA is “limited to

                                  11   determining (1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the

                                  12   agreement encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207
Northern District of California
 United States District Court




                                  13   F.3d 1126, 1130 (9th Cir. 2000). If the Court is “satisfied that the making of the agreement for

                                  14   arbitration or the failure to comply therewith is not in issue, the [C]ourt shall make an order

                                  15   directing the parties to proceed to arbitration in accordance with the terms of the agreement.”

                                  16   9 U.S.C. § 4. Where the claims alleged in a complaint are subject to arbitration, and one of the

                                  17   parties moves to stay the action pending arbitration, the Court may do so. Id. § 3.

                                  18          B.      Discussion

                                  19          Defendants move to compel arbitration of the claims asserted by Plaintiffs Hernandez and

                                  20   Almaznai, and to stay the remainder of the action pending arbitration, including the claims of the

                                  21   rest of the named plaintiffs who are not subject to the motion to compel arbitration. ECF No. 16.

                                  22   Defendants contend that Hernandez and Almaznai were employees of two non-parties, Sadaaland

                                  23   Distributor LLC and Prisca O Hernandez LLC (“signatory distributors”) and, as such, Hernandez

                                  24   and Almaznai are bound, under an agency theory, by the distributor agreement between the

                                  25   signatory distributors and Defendants, as well as the arbitration provisions that it contains. See

                                  26   ECF No. 16-1, Ex. A & B. The arbitration provisions in the distributor agreement provide, in

                                  27   relevant part, that all disputes between the signatories to the contract, or their agents or employees,

                                  28   including “all claims and disputes relating to any allegation of any employment, franchise or other
                                                                                         14
                                   1   non-independent contractor relationship or misclassification,” shall be resolved by arbitration

                                   2   pursuant to the rules of the American Arbitration Association (“AAA”). See ECF No. 16-1 at 29-

                                   3   30, 80-81. Defendants argue that the question of whether Hernandez and Almaznai are bound by

                                   4   the arbitration provisions even though they are not signatories to the distributor agreement is for

                                   5   the arbitrator to decide, because the distributor agreement incorporates the AAA’s rules and

                                   6   contains a provision delegating issues of arbitrability to the arbitrator. Finally, Defendants argue

                                   7   (1) that all issues relating to the distributor agreement and its arbitration provisions are governed

                                   8   by Pennsylvania law in light of the choice-of-law provision in the distributor agreement selecting

                                   9   the law of Pennsylvania; and (2) that under Pennsylvania law, the distributor agreement and its

                                  10   arbitration provisions can be enforced against Hernandez and Almaznai under an agency theory in

                                  11   light of their “close nexus” to the signatory distributors.

                                  12          Plaintiffs oppose the motion, arguing that: (1) Hernandez and Almaznai are not parties to
Northern District of California
 United States District Court




                                  13   the distributor agreement and, therefore, no provision in the distributor agreement, including its

                                  14   arbitration provisions, can be enforced against them; (2) Defendants have not shown that

                                  15   Hernandez and Almaznai were agents of the signatory distributors such that the arbitration

                                  16   provisions in the distributor agreement can enforced against them; and (3) the arbitration

                                  17   provisions at issue are unconscionable and unenforceable.10

                                  18                  1.       Contract Formation

                                  19          The Court first examines whether an agreement to arbitrate exists. See Mitsubishi Motors

                                  20   Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985) (“[T]he first task of a court

                                  21   asked to compel arbitration of a dispute is to determine whether the parties agreed to arbitrate that

                                  22
                                       10
                                          After Defendants filed their reply, Plaintiffs moved for leave to file supplemental material that
                                  23   they contend is relevant to the present motion to compel arbitration. ECF No. 29. Plaintiffs seek
                                       to file excerpts from Defendants’ March 23, 2021, filing in an ongoing arbitration captioned
                                  24   Bonilla v. S-L Distribution Company LLC, Case No. 01-19-0002-3905, on the ground that the
                                       excerpts are relevant to Defendants’ interpretation of the choice-of-law provision in the distributor
                                  25   agreement in this case. Defendants oppose the request on the grounds that the excerpts are
                                       irrelevant to the determination of the present motion to compel arbitration, are incomplete, and are
                                  26   taken out of context. Defendants attached the complete brief to their opposition to provide the
                                       Court with what they contend is the necessary context. Finding good cause, the Court GRANTS
                                  27   Plaintiffs’ motion for leave to file supplemental material, but the Court will consider the complete
                                       brief filed by Defendants instead of the excerpts that Plaintiffs filed.
                                  28
                                                                                          15
                                   1   dispute.”).

                                   2           Defendants contend that the issue of whether an agreement exists is for the arbitrator, and

                                   3   not the court, to decide, because the distributor agreement incorporates the AAA’s rules and also

                                   4   contains a clause delegating arbitrability issues to the arbitrator.

                                   5           Plaintiffs counter that no contract exists between Defendants and Hernandez and Almaznai

                                   6   and, for that reason, none of the arbitration provisions in the distributor agreement can be enforced

                                   7   against them.

                                   8           Where, as here, contract formation is in question, a court may not enforce any provision in

                                   9   the contract in question before determining whether an agreement was formed in the first instance.

                                  10   See Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d 1136, 1142 (9th Cir. 1991)

                                  11   (“To require the plaintiffs to arbitrate where they deny that they entered into the contracts would

                                  12   be inconsistent with the ‘first principle’ of arbitration that ‘a party cannot be required to submit [to
Northern District of California
 United States District Court




                                  13   arbitration] any dispute which he has not agreed so to submit.’”) (quoting AT&T Techs., Inc. v.

                                  14   Commc’ns Workers of Am., 475 U.S. 643, 648 (1986)). Accordingly, the Court cannot enforce the

                                  15   provisions in the distributor agreement selecting the AAA’s rules or any provisions delegating

                                  16   questions of arbitrability to the arbitrator, until it is satisfied that an agreement between the parties

                                  17   was formed. See Eiess v. USAA Fed. Sav. Bank, 404 F. Supp. 3d 1240, 1248 (N.D. Cal. 2019)

                                  18   (Chen, J.) (“The issue of contract formation, however, is not a delegable gateway issue. The

                                  19   fundamental threshold question of whether there exists a binding contract (of which an arbitration

                                  20   clause is a part) cannot be delegated because it cannot be assumed that a delegation clause

                                  21   contained therein must be given effect. In other words, if a contract contains a delegation clause,

                                  22   that delegation clause may be given effect only where the contract has been formed in the first

                                  23   instance.”) (citations omitted); see also Volt Info. Scis., Inc. v. Bd. of Trs. of the Leland Stanford

                                  24   Jr. Univ., 489 U.S. 468, 478 (1989) (“[T]he FAA does not require parties to arbitrate when they

                                  25   have not agreed to do so[.]”).

                                  26           “Because contract formation is not a delegable gateway issue, the Court must determine (1)

                                  27   whether a valid arbitration agreement exists and (2) if so, whether the arbitration agreement

                                  28   delegated the issue of arbitrability to the arbitrator.” Teleport Mobility, Inc. v. Sywula, No. 21-
                                                                                          16
                                   1   CV-00874-SI, 2021 WL 2291807, at *2 (N.D. Cal. June 4, 2021); see also Kum Tat Ltd. v. Linden

                                   2   Ox Pasture, LLC, 845 F.3d 979, 983 (9th Cir. 2017) (“The district court did not clearly err in

                                   3   reserving for itself the question whether the parties agreed to arbitrate.”). The “liberal federal

                                   4   policy regarding the scope of arbitrable issues is inapposite” where the issue before the court is

                                   5   “whether a particular party is bound by the arbitration agreement.” Norcia v. Samsung

                                   6   Telecommunications Am., LLC, 845 F.3d 1279, 1291 (9th Cir. 2017) (citation and internal

                                   7   quotation marks omitted).

                                   8          Where, as here, the Court’s subject matter jurisdiction is under 28 U.S.C. § 1331, federal

                                   9   common law governs the formation issue. See Casa del Caffe Vergnano S.P.A. v. ItalFlavors,

                                  10   LLC, 816 F.3d 1208, 1211 (9th Cir. 2016) (holding, in an action brought under 28 U.S.C. § 1331,

                                  11   that “the issue of whether the Commercial Contract constituted a binding agreement is governed

                                  12   by federal common law”) (citation omitted); cf. Arthur Andersen LLP v. Carlisle, 556 U.S. 624,
Northern District of California
 United States District Court




                                  13   631 (2009) (holding, in an action brought under 28 U.S.C. § 1332, that state contract law governs

                                  14   the issue of contract formation). Federal common law “looks to general principles for interpreting

                                  15   contracts[,]” which are often “found in the Restatement (Second) of Contracts.” Id. at 1211-12

                                  16   (citations and internal quotation marks omitted).

                                  17           “[T]he party seeking to compel arbitration . . . bears the burden of proving the existence of

                                  18   an agreement to arbitrate by a preponderance of the evidence.” Norcia, 845 F.3d at 1283 (citation

                                  19   and internal quotation marks omitted). “Only when there is no genuine issue of fact concerning

                                  20   the formation of the agreement should the court decide as a matter of law that the parties did or did

                                  21   not enter into such an agreement.” Three Valleys, 925 F.2d at 1141 (citation and internal

                                  22   quotation marks omitted). In deciding whether there is a genuine issue of fact concerning the

                                  23   formation of an agreement, the party opposing arbitration shall receive “the benefit of all

                                  24   reasonable doubts and inferences.” Id. (citation and internal quotation marks omitted).

                                  25          The Ninth Circuit has recognized that “nonsignatories of arbitration agreements may be

                                  26   bound by the agreement under ordinary contract and agency principles.” Letizia v. Prudential

                                  27   Bache Secs., Inc., 802 F.2d 1185, 1187 (9th Cir. 1986). “Among these principles are ‘1)

                                  28   incorporation by reference; 2) assumption; 3) agency; 4) veil-piercing/alter ego; and 5) estoppel.’”
                                                                                         17
                                   1   Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir. 2006) (citation omitted). An agency

                                   2   relationship exists where there is “(1) a manifestation by the principal that the agent shall act for

                                   3   him; (2) that the agent has accepted the undertaking; and (3) that there is an understanding

                                   4   between the parties that the principal is to be in control of the undertaking.” Sun Microsystems

                                   5   Inc. v. Hynix Semiconductor Inc., 622 F. Supp. 2d 890, 899 (N.D. Cal. 2009) (describing the

                                   6   “traditional agency test” under the federal common law).

                                   7          Defendants argue that Hernandez and Almaznai are bound by the arbitration provisions in

                                   8   the distributor agreement because they were employees and, therefore, agents, of the signatory

                                   9   distributors.11 Defendants bear the burden of establishing the purported agency relationship.

                                  10   Defendants rely on the declaration of Kyle Jordan, who is “Vice President, Partner Brand Strategy

                                  11   & Route Infrastructure for the Campbell’s Snacks business unit of Campbell Soup Company.”

                                  12   ECF No. 16-1 ¶ 1. This declaration states that, “upon information and belief,” Plaintiff Almaznai
Northern District of California
 United States District Court




                                  13   was employed by Sadaaland Distributor LLC, which is owned and operated by Morad Almaznai,

                                  14   id. ¶ 21; and that Plaintiff Hernandez was employed by Prisca Hernandez LLC, which is owned

                                  15   and operated by his wife, Prisca Hernandez, id. ¶ 22. Jordan’s declaration, however, does not

                                  16   specify how he knows that Hernandez and Almanza were employed by the signatory distributors.

                                  17   A declaration on information and belief is not entitled to any weight when the declarant fails to

                                  18   establish a basis in personal knowledge. Bank Melli Iran v. Pahlavi, 58 F.3d 1406, 1412 (9th Cir.

                                  19   1995); see also Jameson v. Jameson, 176 F.2d 58, 60 (D.C. Cir. 1949) (“Belief, no matter how

                                  20   sincere, is not equivalent to knowledge.”).

                                  21          Defendants argue that Jordan’s statements about the employment relationship in question

                                  22

                                  23   11
                                          Defendants, in passing, allude to other, non-agency theories for enforcing arbitration agreements
                                  24   against nonsignatories under California law. See ECF No. 16 at 14 n.6; ECF No. 28 at 9. Because
                                       Defendants relegate these non-agency theories to a footnote and to their reply, the Court declines
                                  25   to consider them. See Cheever v. Huawei Device USA, Inc., No. 18-CV-06715-JST, 2019 WL
                                       8883942, at *3 (N.D. Cal. Dec. 4, 2019) (Tigar, J.) (“‘Arguments raised only in footnotes, or only
                                  26   on reply, are generally deemed waived’ and need not be considered.”) (quoting Estate of Saunders
                                       v. Comm’r, 745 F.3d 953, 962 n.8 (9th Cir. 2014)). The Court also generally declines to consider
                                  27   arguments made for the first time on reply. Holley v. Gilead Scis., Inc., 379 F. Supp. 3d 809, 821
                                  28   n.5 (N.D. Cal. 2019).

                                                                                         18
                                   1   are admissible and well-supported because Jordan stated the following in his declaration:

                                   2                  Based on my personal knowledge and experience, my familiarity
                                                      with S-L Distribution Company, LLC’s business and methods of
                                   3                  operation, my experience engaging with independent DSD partners
                                                      (“IDPs”), and my knowledge and review of relevant business
                                   4                  records created and kept in the regular course of business, I have
                                                      the personal knowledge required to execute this declaration, would
                                   5                  testify competently to the same under oath if called as a witness,
                                                      and can confirm the accuracy of the information set forth herein.
                                   6

                                   7   ECF No. 28 at 11 (quoting ECF No. 16-1 ¶ 3).

                                   8          The Court finds that the Jordan declaration is insufficient to establish, or even to raise a

                                   9   genuine issue of fact as to, the existence of an agency relationship between Hernandez and

                                  10   Almaznai and the signatory distributors, because Defendants have not shown that Jordan has

                                  11   personal knowledge of the relationship, if any, between Hernandez and Almaznai and the

                                  12   signatory distributors. The declaration does not describe the basis of Jordan’s own connection to
Northern District of California
 United States District Court




                                  13   Defendants or explain why he would have any familiarity with Defendants’ business and

                                  14   operations. Jordan states that he works for Campbell Soup Company, but Campbell Soup

                                  15   Company is not party and Jordan does not identify its relationship to Defendants. Further, Jordan

                                  16   does not describe the business records he reviewed or what aspect of Defendants’ business,

                                  17   methods, or operations led him to believe that Hernandez and Almaznai are employees of the

                                  18   signatory distributors. Accordingly, the Court gives the Jordan declaration minimal weight. See

                                  19   Pahlavi, 58 F.3d at 1412.

                                  20          Other than the Jordan declaration, Defendants have submitted nothing else (other than the

                                  21   distributor agreements themselves, which do not mention Hernandez or Almaznai) from which the

                                  22   Court could infer that the signatory distributors exerted the requisite control over Hernandez and

                                  23   Almaznai, such as business records or declarations by persons who had personal knowledge of the

                                  24   relationship between them.12 On this record, and because the Court must draw all inferences and

                                  25
                                       12
                                  26      Defendants note that Plaintiff Almaznai entered into a stipulation in another action not before
                                       this Court to proceed to arbitration with respect to “substantially the same claims” that he asserts
                                  27   in this action in lieu of opposing a motion to compel arbitration based on the distributor
                                       agreement. See ECF No. 16 at 12-13; ECF No. 28 at 7 n.1. Defendants contend that Almaznai
                                  28   refused to comply with the stipulation after the AAA misplaced Defendants’ payment of the
                                       arbitration fees and temporarily closed the case. Defendants fail to explain how this stipulation,
                                                                                         19
                                   1   doubts in favor of Hernandez and Almaznai, the Court cannot conclude that a genuine dispute

                                   2   exists with respect to whether Hernandez and Almanzai were agents of the signatory distributors.

                                   3   Defendants have presented, at best, a scintilla of evidence as to the existence of an agency

                                   4   relationship between Hernandez and Almaznai and the signatory distributors, which is insufficient

                                   5   to create a genuine dispute. See Concat LP v. Unilever, PLC, 350 F. Supp. 2d 796, 804 (N.D. Cal.

                                   6   2004) (“When considering a motion to compel arbitration, a court applies a standard similar to the

                                   7   summary judgment standard of Fed.R.Civ.P. 56.”) (citation omitted); Addisu v. Fred Meyer, Inc.,

                                   8   198 F.3d 1130, 1134 (9th Cir. 2000) (“A scintilla of evidence or evidence that is merely colorable

                                   9   or not significantly probative does not present a genuine issue of material fact.”). In light of the

                                  10   absence of a genuine dispute of fact as to the purported agency relationship upon which

                                  11   Defendants’ motion to compel arbitration depends, the Court denies the motion as a matter of law.

                                  12          The authorities upon which Defendants rely do not compel a different conclusion.13 For
Northern District of California
 United States District Court




                                  13   example, Defendants rely heavily on Provenzano v. Ohio Valley Gen. Hosp., 121 A.3d 1085, 1097

                                  14   (Pa. Super. Ct. 2015) for the proposition that, under Pennsylvania law, which does not govern

                                  15   here,14 an arbitration agreement can be enforced against a nonsignatory agent if there is a “close

                                  16   nexus” between him and a signatory principal. ECF No. 28 at 9. But that is not what Provenzano

                                  17   holds. Instead, the court there held that a nonsignatory “can enforce” an arbitration agreement

                                  18   against a signatory if an “obvious and close nexus” exists between the nonsignatory agent and a

                                  19   signatory principal. See Provenzano, 121 A.3d at 1097, 1103. Other cases that Defendants cite

                                  20   support the same proposition. See Dodds v. Pulte Home Corp., 909 A.2d 348, 352 (Pa. Super. Ct.

                                  21

                                  22
                                       which is not before this Court, is relevant to the agency analysis.
                                  23
                                       13
                                         Defendants’ reliance on Smay v. E.R. Stuebner, Inc., 864 A.2d 1266, 1270 (2004) is unavailing.
                                  24   That case is inapposite because it addresses a non-agency contract theory (i.e., a third-party
                                       beneficiary theory). See id. (holding that “a third-party-beneficiary of the contract” was bound by
                                  25   the arbitration agreement contained in the contract).
                                  26   14
                                          Defendants argue that Pennsylvania law governs in light of the choice-of-law provisions in the
                                       distributor agreement. For the reasons discussed above, the Court cannot enforce any provisions
                                  27   in the agreement without first finding that an agreement between Defendants and Hernandez and
                                       Almaznai was formed.
                                  28
                                                                                         20
                                   1   2006) (“[B]ecause PHC wishes to enforce the arbitration agreement rather than avoid it, Plaintiffs,

                                   2   as signatories to the arbitration agreement, should not be able to avoid the requirement to arbitrate

                                   3   by a non-signatory when the non-signatory wants to arbitrate.”); Pritzker v. Merrill Lynch, Pierce,

                                   4   Fenner & Smith, Inc., 7 F.3d 1110, 1122 (3d Cir. 1993) (same).

                                   5          Defendants argue that the Court should simply assume that “the court’s holding [in

                                   6   Provenzano] applies to the inverse situation, like the facts present here,” ECF No. 28 at 9. The

                                   7   Court is not persuaded. Allowing a nonsignatory to enforce an agreement against a signatory does

                                   8   not raise consent issues, because the signatory against whom the agreement is being enforced

                                   9   assented to the terms of the agreement. See Letizia v. Prudential Bache Sec., Inc., 802 F.2d 1185,

                                  10   1188 (9th Cir. 1986) (holding that a nonsignatory agent of a signatory can enforce an arbitration

                                  11   agreement against a signatory). The same is not true where the person against whom the

                                  12   agreement is being enforced did not sign or consent to it. See, e.g., Legacy Wireless Servs., Inc. v.
Northern District of California
 United States District Court




                                  13   Hum. Cap., L.L.C., 314 F. Supp. 2d 1045, 1055 (D. Or. 2004) (declining to enforce an arbitration

                                  14   agreement against a nonsignatory under an agency theory and noting that “[b]asic fairness

                                  15   principles more readily favor holding a signatory to a contract to which it specifically agreed”);

                                  16   Bel-Ray Co. v. Chemrite (Pty) Ltd., 181 F.3d 435, 446 (3d Cir. 1999) (same and noting that

                                  17   “traditional principles of contract and agency law do not support the conclusion that the parties

                                  18   resisting arbitration are bound by an arbitration agreement they did not sign”).

                                  19          Defendants also argue that the arbitration provisions can be enforced against Hernandez

                                  20   and Almaznai because their claims against Defendants “are grounded in” the distributor

                                  21   agreement, as the FAC contains allegations describing a “distributor agreement” in the context of

                                  22   the work that Plaintiffs allegedly performed for Defendants. ECF No. 28 at 8-9. This argument is

                                  23   unavailing because it has no relevance to the agency analysis. See Comer, 436 F.3d at 1103

                                  24   (rejecting argument that an arbitration agreement can be enforced against a nonsignatory because

                                  25

                                  26
                                  27

                                  28
                                                                                        21
                                   1   the nonsignatory’s claim “arises out of the underlying contract” on the ground that this argument

                                   2   “is not grounded in ordinary contract and agency principles”).

                                   3          Accordingly, the Court denies Defendants’ motion to compel arbitration with respect to

                                   4   Hernandez and Almaznai.15

                                   5                  2.      Request for a Stay of the Action Pending Arbitration

                                   6          Because the Court has found that Defendants have not met their burden to show that the

                                   7   parties formed an agreement to arbitrate, and because the Court denies Defendants’ motion to

                                   8   compel arbitration based on this finding, the Court denies as moot Defendants’ request to stay the

                                   9   action pending arbitration.

                                  10                                            CONCLUSION

                                  11          For the foregoing reasons, the Court:

                                  12          1.      DENIES Defendants’ motion to dismiss the claims of Plaintiff Cruz;
Northern District of California
 United States District Court




                                  13          2.      GRANTS Defendants’ motion to dismiss the claims of Plaintiff Rojas; such claims

                                  14   are DISMISSED WITHOUT PREJUDICE;

                                  15          3.      DENIES Defendants’ motion to compel arbitration with respect to Plaintiffs

                                  16   Hernandez and Almaznai;

                                  17          4.      DENIES Defendants’ motion to stay the action pending arbitration AS MOOT; and

                                  18          5.      GRANTS Plaintiffs’ motion for leave to file supplemental material, ECF No. 29,

                                  19   with the caveat discussed above.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 21, 2021
                                                                                       ______________________________________
                                  22
                                                                                                     JON S. TIGAR
                                  23                                                           United States District Judge

                                  24

                                  25

                                  26
                                  27   15
                                         Because the Court finds that Defendants have not met their burden to show that an arbitration
                                       contract was formed, the Court need not reach the parties’ other arguments.
                                  28
                                                                                       22
